Citation Nr: 1401665	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3. Entitlement to service connection for right calf varicose veins.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 2000 to October 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim. A complete transcript is of record

In March 2013, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran's claim was remanded by the Board in to the RO in March 2013.  Specifically, the Board directed that the Veteran be scheduled for a VA examination in order to obtain a medical opinion regarding the etiology of his disorders.  After completion of this development, the Board directed the RO to readjudicate the claim and provide the Veteran and his representative with a copy of the supplemental statement of the case (SSOC).

The Veteran underwent a VA examination in May 2013.  Thereafter, the RO readjudicated his claim in a May 2013 SSOC, which was mailed to the Veteran's address in Loveland, Colorado.  A copy was sent to the representative at an address on Sherman Street, Suite 250 in Denver, Colorado.  This document was returned to VA in June 2013 with a label affixed that indicated that it was unable to be forwarded and that it was sent to the wrong address.  The record reveals another address currently in the file for the Colorado Division of Veterans Affairs on 1st Ave., Suite C in Denver, Colorado.  

On these facts, it appears that the Veteran's representative never received a copy of the May 2013 SSOC.  Hence, a Remand is necessary in order to send a copy of the SSOC to the representative at the correct address to ensure all due process with respect to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify the correct address for the Colorado Division of Veterans Affairs.  Then, send the May 2013 SSOC to the representative at the correct address, once it has been verified.  The representative should be afforded a reasonable period of time in which to respond.  

2.  Then, after taking any additional development deemed appropriate, the claim should be returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


